NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 10, 2009*
                                 Decided December 11, 2009

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐2626

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of
                                                     Wisconsin.
       v.
                                                     No. 08‐CR‐314
DENNIS D. ALEXANDER, 
    Defendant‐Appellant.                             William C. Griesbach,
                                                     Judge.

                                          O R D E R

       Dennis Alexander pleaded guilty to possessing a firearm after a felony conviction. 
See 18 U.S.C. § 922(g)(1).  The district court concluded that Alexander had three prior
convictions for a violent felony or serious drug offense, and thus sentenced him to the
mandatory minimum of 15 years under the Armed Career Criminal Act (“ACCA”).  See id.
§ 924(e)(1).  Alexander appeals his sentence, and the government concedes that we must
remand for resentencing.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐2626                                                                              Page 2


        Alexander does not dispute that two of his adult convictions qualify as ACCA
predicates, but he argues that the district court erred in counting a Wisconsin juvenile
adjudication for attempted armed robbery.  See WIS. STAT. § 943.32(1)(b), (2).  The ACCA
defines “violent felony” to include juvenile adjudications that involved “the use or carrying
of a firearm, knife, or destructive device,” 18 U.S.C. § 924(e)(2)(B), and the district court
counted Alexander’s juvenile adjudication after concluding that he used a knife.  

         Alexander argues that the government did not sufficiently establish that a knife was
the weapon involved in his attempted armed robbery.  At sentencing the government
submitted copies of the delinquency petition, the state court’s written finding that
Alexander had tried to commit “armed” robbery, and a minute entry showing only that
Alexander entered an “admission” to the delinquency petition.  The petition summarizes
police reports detailing Alexander’s alleged conduct, but no reliable record, e.g., a transcript
of the delinquency hearing, was submitted to establish that Alexander specifically was
armed with a knife.  See United States v. Shepard, 544 U.S. 13, 23‐24 (2005); United States v.
Spells, 537 F.3d 743, 749 (7th Cir. 2008).  Thus, as the government now concedes, the state
records available to the district court at sentencing were inconclusive, and it was error to
count Alexander’s juvenile adjudication as a predicate offense under the ACCA.  

       Accordingly, we VACATE the judgment and REMAND to the district court for
resentencing.